DETAILED ACTION
This is a Corrected Notice of Allowance for correct claim 5 dependent to claim 1 and claim 19 dependent to claim 14. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Omar Galiano at (202) 624-2500 on 07/06/2022.
The application has been amended as follows: 
Claims 2-4 and 16-18 are canceled.
Claim 5 dependent to claim 1.
Claim 19 dependent to claim 14.
1. (Currently amended) A device for determining at least one position of a smart phone, comprising: 
at least one memory apparatus;
 a magnetometer sensor unit to output magnetometer sensor data;
 a classification unit; a position-determining unit configured to determine the position of the mobile terminal, wherein 
the classification unit is configured to 
a) determine operating states of an electric motor of a vehicle, in which the smart phone is carried, driven by means of the electric motor using the magnetometer sensor data, and 
b) store the determined operating states in the at least one memory apparatus; and the position-determining unit reads out the operating states from the at least one memory apparatus and determines the position of the smart phone based at least in part on the operating states stored in the at least one memory apparatus, wherein
 the operating states include at least one first motor state and at least one second motor state, with the first state indicating that a drive voltage is applied at the electric motor and the second state indicating that no drive voltage is applied at the electric motor;
wherein the position- determining unit is developed to use additional signals to determine the at least one position 
of the smart phone, in particular signals of GSM towers and signals of WiFi access points;
 	 wherein the position-determining unit is designed to calculate from the additional signal data a degree for the quality of the determined position;
 	 wherein the position-determining unit determines the position using a sequential Monte Carlo method and/or a Dynamic Bayes Network and/or a Kalman filter.

 	14. (Currently amended) A method for determining the position of a smart phone, comprising the acts of:
 	detecting of magnetic and/or electric field data of an electric motor;
 	storing the magnetic and/or electric field data in at least one memory apparatus;
 	classifying a state of the electric motor or a vehicle driven by means of an electric motor;
 	storing said states in the at least one memory apparatus; and

 	determining a position of the smart phone, which is carried in the vehicle based at least in part on the states stored in the at least one memory apparatus, wherein
 	the states include at least one first motor state and an existence of at least one second motor state, with the first state indicating that a drive voltage is applied at the electric motor and the second state indicating that no drive voltage is applied at the electric motor;
 	wherein the position is determined using additional signals to determine the position of the mobile terminal, in particular signals of GSM towers and signals of WiFi access points;
 	further comprising calculating from the additional signals data a degree for the quality of the determined position;
 	 wherein the act of determining the position of the mobile terminal is carried out using a sequential Monte Carlo method and/or a Dynamic Bayes Network and/or a Kalman filter.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1, 5-6, 8-15 and 19-21 are allowance according to the Applicant Remarks filed on 06/14/2022 and further an examiner amendment attached hereto.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641